DETAILED ACTION
This communication is response to the application filed 05/17/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 are objected to because of the following informalities:  “The node” recited in line should be “The first node” since it refers back to “A first node” of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 8, and 9, the claim recites the limitation "the node" in various parts of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which of the first node, second node, and third node “the node” is referring to.

Regarding claims 3-7 and 10-20, they are also rejected since they depends on rejected base claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 7,778,205 to Florit et al. discloses system and method for implementing virtual ports within ring networks.
US Patent 7,233,592 to Oi et al. discloses a A packet transfer control circuit, comprising: a link layer processor as a first node to determine whether a received packet is a write packet, when a plurality of nodes, including the first node, a second node and a third node, are not connected in a ring form and the plurality 
US Patent 10,666,378 to Yuang et al. discloses intelligence-defined optical tunnel network system and network system control method.
US Patent 8,553,534 to Allasia et al. discloses protecting an ethernet network having a ring architecture.

/RASHEED GIDADO/Primary Examiner, Art Unit 2464